Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 24, 2016

                                        No. 04-16-00192-CV

                                    Abelardo G. GONZALEZ,
                                            Appellant

                                                  v.

   Nicholas LICHTENBERGER; Judge Jose Antonio Lopez; City of Laredo; Roque Perez;
       Christina M. Pena; Webb County; Martin Cuellar; Pepe Salinas; Sergio Lozano;
                                 and Edward A. Nolen,
                                       Appellees

                    From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2015CVT003714 D1
                          Honorable Robert C. Chesire, Judge Presiding


                                           ORDER
        Appellant’s brief was originally due on May 18, 2016. Appellant is acting pro se on
appeal. Because neither the brief nor a motion for extension of time had been filed, this court
ordered appellant to file his appellant’s brief no later than June 17, 2016. Our order cautioned
appellant that if he did not file the brief by this date or failed to reasonably explain the reason for
his failure to do so, this appeal would be dismissed for want of prosecution. TEX. R. APP. P.
38.8(a); 42.3(b),(c).

        On June 16, 2016, appellant filed a response to our order in which he requests that the
trial court clerk file a supplemental clerk’s record. On June 22, 2016, this court ordered the
Webb County District Clerk to electronically file a supplemental clerk’s record that contains the
following: (1) an amendment to motion to modify judgment filed on or about April 28, 2016; (2)
motion for a hearing on motion to modify judgment filed on or about May 23, 2016; and (3)
amended notice of appeal.

        The supplemental clerk’s record was filed on June 23, 2016. Appellant’s brief is due July
25, 2016. Appellant is cautioned that further requests for extensions of time in which to file his
brief are discouraged.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court